Exhibit 10.5
 
 
 
Summary Translation of
Maximum Rights Pledge Contract
No.: 102061100317-2
 
Note:  This is only a summary translation.
 
Pledgee (Party A):  Guangdong Development Bank Holdings Co., Ltd., Shenzhen
Branch
 
Legal Representative:  YANG Xiaozhou
Title: Branch Manager
 
Pledgor (Party B):  Comtech Software Technology (Shenzhen) Co., Ltd.
Legal Representative:  ZHAO Bingfu
Title: Chief Financial Officer
 
To assure the fulfillment of the debt obligation under the principal contract
stipulated in Article 1 of this contract, Party B is willing to provide
guarantee to Party A.  Unless otherwise provided in this contract, the
interpretation of the terms used herein follows the definitions in the principal
contract.
 
Article 1.
Principal Contract

 
Credit Facility Agreement (No. 102061100317) by and between the debtor of the
principal contract and Party A of this guarantee contract, dated November 9,
2010
 
Article 2.
Maximum Guaranteed Amount

 
The maximum guaranteed amount under this contract is the sum of the following
two items:
 
 
1.
The maximum outstanding balance of the principal of the guaranteed debts:

 
US$ 8,650,000.00
 
 
2.
All of the amount, fees and expenses stipulated in Article 4 of this contract

 
Article 3.
Pledged Rights

 
 
1.
See “List of Pledged Rights” provided by Party B.

 
 
2.
The yields on the pledge hereunder and pledged rights listed in “List of Pledged
Rights” (including but not limited to interests, dividends, bonus, share
allotment, share distribution, licensing fees of patents and trademarks and copy
right use fees) and all subordinated rights.  Party A has the right to receive
the yields on the pledged rights mentioned above and the subordinate rights.

 
 
3.
Subrogation for the pledge hereunder and pledged rights, including but not
limited to insurance, compensation or reimbursement or sales consideration of
the pledged rights.



 
1

--------------------------------------------------------------------------------

 


 
 
4.
The value of the pledged rights specified in “List of Pledged Rights” is not the
basis on which Party A shall use to dispose the pledged rights pursuant to the
provisions herein nor does it constitute any restriction on Party A’s exercise
of its pledgee’s rights.

 
Article 4.
Scope of Pledge Guarantee

 
The scope of pledge guarantee include the principal, interest, compound
interest, punitive interest, penalties, indemnifications, all fees associated
with exercising a claim (including but not limited to litigation fees,
arbitration fees, attorneys fees, travel expenses, execution fees, security
fees, appraisal fees, auction or sales fees, transfer fees, advertising fees,
etc) and any other fees due under the principal contract.
 
Article 5.
Delivery and Safekeeping of the Certificates of the Pledged Rights

 
 
1.
Upon the execution of this contract, Party B must deliver certificates of the
pledged rights and other relevant documents to Party A for safekeeping.

 
 
2.
Party A must properly maintain such certificates of the pledged rights.

 
 
3.
Upon the occurrence of any event, for any reason not attributable to Party A,
that may significantly reduce the value of the pledged rights, so much that it
will harm Party A’s rights, Party A has the right to demand Party B to provide
corresponding guarantee.

 
Article 6.
Registration of the Pledged Rights

 
Article 7.
Insurance

 
Article 8.
Realization of the Pledgee’s Rights

 
 
1.
After obtaining Party A’s written approval, Party B may transfer to a third
party, or license to a third party, the pledged rights hereunder; however, all
proceeds of the transfer consideration or licensing fees shall be first used to
repay the claims under the guarantee or be put in an escrow with a thirty party
that Party A approves.

 
 
2.
Party A can use the amount of acceptance fulfillment or the goods received (if
such rights are pledged) to repay the debts under the guarantee, or deposit them
with a third party approved by Party A with PB bearing all the associated fees.

 
 
3.
If, after the maturity of the debts obligation, the debtor fails to repay debts,
thus causing the pledged rights to be sealed or retained by the people's court,
Party A has the right to charge the natural yields or statutory yields on such
pledged rights starting from the date of such seal or retention.

 
 
4.
Party A has the right to dispose of the pledged rights and use the proceeds from
such disposal to be repaid first upon the occurrence of any of the following:
dissolution of the principal contract pursuant to the provisions therein or to
the law; the debt obligation have been accelerated due to the circumstances set
forth in the principal contract.



 
2

--------------------------------------------------------------------------------

 


 
 
5.
If the claims under the guarantee are guarantee by both property security and by
personal guarantee, and the debtor fails to repay the matured debts or any of
the circumstances stipulated between the parties hereto occurs that triggers the
exercise of its right to realize its claims, Party A has the right to choose the
exercise of the right to the property security or to demand the guarantor to
assume its responsibility for guarantee.

 


 
Article 9.
Representations and Warranties

 
Party B hereby makes representations and warranties as below:
 
 
1.
If Party B is a legal entity or an organization, it is legally incorporated and
registered and has right and ability to execute and perform this contract;

 
 
2.
Party B guarantees that there are no joint owners of the pledged rights or, if
there are, that Party B has already obtained the written consent from such joint
owner.  Party B promises to provide such consent to Party A for safekeeping
prior to the execution of this contract;

 
 
3.
Party B comprehends completely the content of the principal contract and the
execution and fulfillment of this contract is based on Party B’s bono fide
expression of intent and on the legitimate and valid authorization secured in
accordance with the requirements of its articles of association or other
internal management documents.



In case the guarantor is a company, the guarantee provided has been approved by
the board of directors, or shareholders in accordance with its articles of
association.  If its articles of association has limit on the maximum total
amount of the guarantee or the amount of each guarantee, Party B warrants that
the guarantee under this contract does not exceed such limit set forth in the
articles of associations.


The legal representative or authorized agent who executed this contract on
behalf of Party B has legitimate and valid authorization from the company; the
execution and fulfillment of this contract will not constitute a violation of
any contract, agreement or other legal documents that are binding to Party B;
 
 
4.
All the documents and materials provided by Party B to Party A are accurate,
authentic, complete and valid.

 
 
5.
As of the date of execution of this contract, Party B has not concealed any
existing security interest on the pledged rights;



 
3

--------------------------------------------------------------------------------

 


 
 
6.
If any security interest is established on the pledged rights or the pledged
rights are involved in major litigation or arbitration, Party B must notify
Party A promptly.

 
Article 10.
Contracting Negligence

 
After the contract is executed, if Party B refuses to process, or delays, the
procedures of registration of the pledged rights or for any other reason on the
part of Party B, the contract cannot take effect, it shall be contracting
negligence of Party B, and Party B shall assume liability to compensate Party A
for any consequent loss.
 
Article 11.
Disclosure of Related Party Transaction

 


 
Article 12.
Rights and Obligations of Party A

 
 
1.
Has the right to dispose the pledged rights hereunder if, upon the expiration of
the principal contract, the debtor fails to repay debt principal, interests and
other corresponding fees pursuant to the provisions therein.

 
 
2.
Has the right to demand Party B to take actions to prevent the pledged rights
from being harmed by any third party.

 
 
3.
If equity rights are pledged, Party A has the right to know and enquire about
Party B’s corporate operation activities and attend relevant board meetings or
shareholder meetings.

 
4.           Has the obligation to properly maintain the certificates of the
pledged rights.
 
 
5.
Within the effective period of this contract, Party A shall issue written
notification promptly to Party B if Party A transfers, in accordance to the law,
the principal claim of debt to a third party.

 
 
6.
If the debtor under the principal contract repay the debts according to the
schedule specified or in advance, Party A must return certificates of the
pledged rights and other relevant documents to Party B.

 
 
7.
Other rights or obligations pursuant to the law or the provisions herein.

 


 
Article 13.
Rights and Obligations of Party B

 
 
1.
Party B shall still bear joint and several liability within the original scope
of guarantee stipulated in this contract if Party A transfers its claim of debt
under the principal contract to a third party this contract becomes effective.



 
4

--------------------------------------------------------------------------------

 


 
 
2.
The agreement to amend the principal contract between Party A and the debtor
under the principal contract does not require Party B’s consent, unless such
amendment increases Party B’s liability under guarantee (with the exception of
interest adjustment already provided), and Party B shall still bear guarantee
liability within the scope of guarantee stipulated in this contract.

 
 
3.
The damage compensation and reimbursement received by Party B from a third party
or from the State for appropriation must first be subrogated to the pledged
rights to be used to pay off Party A or be escrowed.

 
 
4.
No drafts, checks, promissory notes, debentures, deposit slips, warehouse notes
and delivery bill that are used as records of acceptance or delivery date shall
be reported missing or lost during the effective period of the guarantee; and
Party B must issue written documents to notify the relevant issuing bank or
individual, lender and escrow agents.

 
 
5.
Party B shall not transfer or allow others to use the pledged rights hereunder
without Party A's approval.

 
 
6.
After this contract has become effective, Party B must make proper arrangements
for its pledge obligations hereunder if Party B undergoes spin-off, merger or
equity restructuring.

 
 
7.
If Party A's pledgee's rights are or are likely to be harmed by a third party,
Party B has the obligation to notify Party A and prevent Party A's rights from
being harmed.

 
 
8.
Party B must notify Party A promptly in writing upon the occurrence of any of
the following: changes in the operation structure, such as contracting
operation, lease, joint operation, merger, spin-off, equity restructuring, joint
venture with foreign enterprises; increase/decrease of registered capital or
changes in the scope of operations; involvement in major economic disputes or
litigation; disputes about the pledged rights; bankruptcy, going out of
business, dissolution, forced shutdown, revocation of business license; change
of address, telephone number and legal representative and others.

 
 
9.
Party B agrees that, if Party B fails to notify Party A of any change of contact
information, all documents will be considered received if they are sent to the
address specified herein.

 
 
10.
Party B has the right to demand the return of all certificates of the pledged
rights after the debtor under the principal contract has repaid all the debts.

 
 
11.
Other rights or obligations pursuant to the law or the provisions herein.



 
5

--------------------------------------------------------------------------------

 


 
Article 14.
Assumption of Fees

 
Party B shall be responsible for all the fees in connection with the execution
and performance of this contract and with the resolution of disputes arising
from this contract, unless otherwise stipulated.
 
Article 15.
Event of Default

 
 
1.
Party B violates the provisions herein and transfers without authorization or
disposes in any means, either in whole or in part, the pledged rights;

 
 
2.
Party B impedes by any means Party A's disposal of the pledged rights pursuant
to this contract or law;

 
 
3.
When the value of the pledged rights hereunder is reduced or damaged, Party B
refuses to provide additional corresponding guarantee as requested by Party A;

 
 
4.
The representation made by Party B in this contract is not authentic or Party B
violates the warranties made under this contract;            Party B’s cessation
of operation or its dissolution, dismantlement or bankruptcy; The occurrence of
any event described in Section 6 of Article 7 that adversely affects Party B’s
financial situation and its ability to perform this contract

 
 
5.
Violation by Party B of other provisions of this contract;

 
 
6.
Party B terminates its operations or is dissolved, its business license revoked
or is bankrupt;

 
 
7.
The occurrence of events of default under by Party B under other contracts by
and between Party B and Party A or other entities of Party A;

 
If any of events of default occurs, Party A is entitled to take any or all of
the following actions:
 
 
1.
To request Party B to cure the default, and perform its guarantee obligations in
time;

 
 
2.
To decrease, cease or terminate the credit line extended to Party B in whole or
in part;

 
 
3.
To cease or terminate the business applications of Party B under this contract
or under other contracts by and between Party A and Party B in whole or in part;
to cease or terminate the issuance of loans that have not been issued, or the
trade finance that has not been handled in whole or in part;

 
 
4.
To accelerate the payment of all principal and interest outstanding under other
contracts by and between Party A and Party B, and such sums shall become
immediately due;



 
6

--------------------------------------------------------------------------------

 


 
 
5.
To terminate or cancel this contract and other contracts by and between Party A
and Part B in whole or in part;

 
 
6.
To request Party B to indemnify Party A’s loss caused by the default;

 
 
7.
Exercise Party A's pledgee's rights;

 
 
8.
Other methods that Party A considers to be necessary.

 


 
Article 16.
Effectiveness, Change, Cancellation and Termination

 
 
1.
The contract becomes effective upon execution of the two parties and the
contract ends after the repayment of all the principal under the principal
contract and its associated interest, punitive interest, compound interest,
penalties, indemnifications, fees for realizing claims and all other fees due.

 
 
2.
The contract, upon effectuation, is legally binding to each party’s legal
successors and assigns.

 
 
3.
This guarantee contract is independent from the principal contract, and shall
not become void in the event the principal contract becomes null.

 


 
Article 17.
Notarization

 
Article 18.
The Status of This Contract

 
This contract is independent of the principal contract and its effectiveness
shall not be affected by the determination of invalidity, in whole or in part,
of the principal contract.
 
Article 19.
Governing Law and Dispute Resolution

 
 
1.
Governing Law: the laws of the People’s Republic of China

 
 
2.
Dispute Resolution: through negotiations. In the event the both parties fail to
reach agreements through negotiation, both parties hereby agree to use the same
dispute resolution set forth in the principal contract.

 
Article 20.
Special Statement

 
 
1.
Party B acknowledges that all the provisions under this contract have
been  thoroughly negotiated among all parties; that it understands all of the
contents of the contract; that the contract does not contain circumstances that
limit or waive its liabilities and that it has not disputes with any of the
provisions.



 
7

--------------------------------------------------------------------------------

 


 
 
2.
Party B authorizes that Party A may submit all of credit information during the
term of loans (or credit lines) to the Credit Reference Center of the People’s
Bank of China or other competent authorities, and that Party A may look up the
aforesaid information submitted to such institutions.

 
Article 21.
Miscellaneous

 


 
Article 22.
Other Covenants

 


 
Party A:  Guangdong Development Bank Holdings Co., Ltd., Shenzhen Branch
Legal Representative/ Authorized Person:  /personal seal/ YANG Xiaozhou
Date: December 7, 2010
 
Party B:  Comtech Software Technology (Shenzhen) Co., Ltd.
Legal Representative/ Authorized Person:  /s/ ZHAO Bingfu
Date: December 7, 2010
 


 
Attachment 1: "List of Pledged Rights"


 
 
 
 
8

--------------------------------------------------------------------------------


